Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021 has been entered.

Status of Claims
-	Applicant's Amendment filed July 2, 2021 is acknowledged.
-	Claim(s) 2, 6 is/are amended
-	Claim 1 is canceled
-	Claim(s) 2-11 is/are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application has claimed priority based on prior-filed U.S. Application Serial No. 10/840611 (U.S. Patent No. 7358942) filed on May 7, 2004, U.S. Application Serial No. 12052801 (U.S. Patent No. 9646531) filed on March 21, 2008, U.S. Application Serial No. 15482886 (U.S. Patent No. 10679553) filed on April 10, 2017.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 2-11 are allowed.
The claimed invention (claim 2 as representative of the independent claims)  recites “A light emitting device comprising: a first transistor; a second transistor; a third transistor; a light emitting element; a capacitor; and a power supply line; wherein one of source and drain of the first transistor is electrically connected to the light emitting element, wherein another of source and drain of the first transistor is connected to one of source and drain of the second transistor, wherein another of source and drain of the second transistor is connected to one electrode of the capacitor through the power supply line, wherein another electrode of the capacitor is connected to one of source and drain of the third transistor, wherein a gate of the first transistor is not connected to the one of source and drain of the third transistor, [[and]] wherein a semiconductor layer of the first transistor is curved so that a L/W (channel length / channel width) of the first transistor is larger than a L/W (channel length / channel width) of the second transistor, and wherein the first transistor is a driving transistor of the light emitting element.”.

The prior arts cited fails to fairly teach or suggest the combined features of the invention including wherein one of source and drain of the first transistor is electrically connected to the light emitting element, wherein another of source and drain of the first transistor is connected to one of source and drain of the second transistor, wherein another of source and drain of the second transistor is connected to one electrode of the capacitor through the power supply line, wherein another electrode of the capacitor is connected to one of source and drain of the third transistor, wherein a gate of the first transistor is not connected to the one of source and drain of the third transistor, [[and]] wherein a semiconductor layer of the first transistor is curved so that a L/W (channel length / channel width) of the first transistor is larger than a L/W (channel length / channel width) of the second transistor, and wherein the first transistor is a driving transistor of the light emitting element.	
Claim 6 recites similar allowable subject matter.
Applicant has argued these features in the Remarks dated July 2, 2021 on page 5-7.  These features find support at least at figures 1 and 5 of Applicant’s original specification.
As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 2-11 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abe, U.S. Patent Publication No. 2004/0041750 (current load device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Dorothy Harris/Primary Examiner, Art Unit 2625